--------------------------------------------------------------------------------

 
Exhibit 10.3

 
THIS SECURITY AGREEMENT, dated as of November 15, 2007 (this “Agreement”), is
entered into by FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware corporation
(the “Borrower”), and each of the entities listed on the signature pages hereof
as loan parties or that becomes a party hereto pursuant to Section 7.10, in
favor of THE HUNTINGTON NATIONAL BANK (“Lender”), successor by merger to Sky
Bank.
 
W I T N E S S E T H:
 
WHEREAS, Borrower and Lender have entered into that certain Term Loan and
Security Agreement dated as of February 22, 1995 (as amended, restated, modified
or supplemented from time to time, the “Term Loan Agreement”); and
 
WHEREAS, Borrower and Lender have entered into that certain Master Credit and
Security Agreement dated as of October 13, 2004 (as amended, restated, modified
or supplemented from time to time, the “Master Credit Agreement”); and
 
WHEREAS, Borrower and Lender have entered into that certain Flow Warehousing
Credit and Security Agreement dated as of August 10, 2006 (as amended, restated,
modified or supplemented from time to time, the “Flow Credit Agreement”); and
 
WHEREAS, Borrower and Lender have entered into that certain Unconditional and
Continuing Secured Guaranty dated as of October 18, 2005 (as amended, restated,
modified or supplemented from time to time, the “Guaranty”); and
 
WHEREAS, Lender has issued various Letters of Credit from time to time for the
account of Borrower, and Borrower and Lender have entered into certain letter of
credit reimbursement agreements or applications for letters of credit (as
amended, restated, modified or supplemented from time to time, the “Letter of
Credit Agreements” and together with the Term Loan Agreement, the Master Credit
Agreement, the Flow Credit Agreement, and the Guaranty, collectively, the
“Credit Documents”); and
 
WHEREAS, pursuant to the respective Credit Documents, Lender has agreed subject
to certain conditions precedent, to make loans and other financial
accommodations to Borrower from time to time; and
 
WHEREAS, Lender has required as a condition, among others, of extending credit
to Borrower or of renewing, extending, or forbearing from demanding immediate
payment of extensions of credit to Borrower, that Borrower and each Loan Party
enter into this Agreement; and
 
NOW, THEREFORE, in consideration of the promises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and each Loan Party hereby agrees with Lender as follows:
 
 

--------------------------------------------------------------------------------


 
ARTICLE I

 
DEFINED TERMS
 
Section 1.1  Definitions
 
(a)  Terms used herein that are defined in the UCC have the meanings given to
them in the UCC, including the following terms (which are capitalized herein):
 
“Account Debtor”, “Accounts”, “Chattel Paper”, “Commercial Tort
Claim”, “Commodity Account”, “Commodity Intermediary”, “Deposit
Account”, “Documents”, “Entitlement Holder”, “Entitlement
Order”, “Equipment”, “Financial Asset”, “General
Intangibles”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Proceeds”, “Securities
Account”, “Securities Intermediary”, “Security, “Security Entitlement”.
 
(b)  The following terms shall have the following meanings:
 
“Additional Pledged Collateral” means all shares of, partnership interests in
(whether limited or general), and limited liability company interests in, all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of or interests in, either (i) any Person that,
after the date of this Agreement, as a result of any occurrence, becomes a
direct Subsidiary of any Loan Party or (ii) any issuer of Pledged Stock, any
Partnership or any LLC that is acquired by any Loan Party after the date hereof;
all certificates or other instruments representing any of the foregoing; all
Security Entitlements of any Loan Party in respect of any of the foregoing; all
additional indebtedness from time to time owed to any Loan Party by any obligor
on the Pledged Notes and the instruments evidencing such indebtedness; and all
interest, cash, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any of the foregoing. Additional Pledged Collateral may be General Intangibles
or Investment Property.
 
“Agreement” means this Security Agreement.
 
“Approved Deposit Account” means any present or future Deposit Account of any
Loan Party that (i) is maintained with Lender (or any affiliate thereof) or (ii)
is subject to an effective Deposit Account Control Agreement in favor of Lender
and maintained with a Deposit Account Bank. “Approved Deposit Account” includes
all monies on deposit in a Deposit Account and all certificates and instruments,
if any, representing or evidencing such Deposit Account.
 
“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary acceptable to Lender and with respect to which a Loan Party has
delivered to Lender an executed Control Account Agreement.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by Lender or any of its affiliates: (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
 
 
2

--------------------------------------------------------------------------------


 
 
“Bankruptcy Code” means Title 11 of the United States Code (11 USC, § 101
et seq), as amended from time to time, and any successor statute thereto,
including (unless the context requires otherwise) any rules or regulations
promulgated thereunder.
 
“Capital Leases” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Cash Collateral Account” means any deposit account over which Lender has sole
dominion and control, established by Lender, in its sole discretion at Lender,
and entitled “The Huntington National Bank, as Secured Party for Franklin
Management Credit Corporation (Blocked Account)” or such similar title as Lender
may approve or require.
 
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having the highest rating obtainable from either S&P
or Moody’s, and (iii) certificates of deposit or bankers’ acceptances maturing
within one (1) year from the date of acquisition thereof either (A) issued by
any bank organized under the laws of the United States or any state thereof
which bank has a rating of A or A2, or better, from S&P or Moody’s, or (B)
issued by any other bank insured by the Federal Deposit Insurance Corporation,
(“FDIC”) provided that such certificates of deposit are less than or equal to,
in the aggregate, the deposit insurance coverage limit set by the FDIC for
single ownership accounts.
 
“Collateral” has the meaning specified in Section 2.1.
 
“Collection Account” means any Approved Deposit Account or Control Account in
which cash and Cash Equivalents may from time to time be on deposit or held
therein as provided in this Agreement.
 
“Contingent Obligations” means any agreement, undertaking or arrangement by
which any Loan Party assumes, guaranties, endorses, agrees to provide funding,
or otherwise becomes or is contingently liable upon the obligation or liability
of any other Loan Party.
 
“Control Account” means a Securities Account or Commodity Account that is
subject of an effective Control Account Agreement and that is maintained by any
Loan Party with an Approved Securities Intermediary. “Control Account” includes
all Financial Assets held in a Securities Account or a Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.
 
“Control Account Agreement” means an agreement, in form and substance acceptable
to Lender, executed by the relevant Loan Party, Lender and the relevant Approved
Securities Intermediary.
 
“Copyright Licenses” means any written agreement naming any Loan Party as
licensor or licensee granting any right under any Copyright, including the grant
of any right to copy,
 
 
3

--------------------------------------------------------------------------------


 
 
publicly perform, create derivative works, manufacture, distribute, exploit or
sell materials derived from any Copyright.
 
“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and (b)
the right to obtain all renewals thereof.
 
“Credit Documents” has the meaning specified above in the recitals.
 
“Deposit Account Bank” means a financial institution selected or approved by
Lender and with respect to which a Loan Party has delivered to Lender an
executed Deposit Account Control Agreement.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
acceptable to Lender, executed by the relevant Loan Party, Lender and the
relevant Deposit Account Bank.
 
“Event of Default” means each of the following: (a) any “Event of Default” shall
occur under the Master Credit Agreement; (b) Borrower or any other Loan Party
fails to perform or observe any covenant, agreement or duty contained in this
Agreement or any other Loan Document or any default or event of default occurs
under any Loan Document; or (c) any warranty, representation or other statement
made or deemed to be made in this Agreement or in any Loan Document is false or
misleading in any respect.
 
“Excluded Property” means Equipment owned by any Loan Party that is, and
continues to be, subject to a Permitted Lien listed on Schedule 8 attached
hereto, if the contract or other agreement pursuant to which such Lien is
granted contains an enforceable prohibition on the creation of any Lien on such
Equipment in favor of Lender; and (b) equity interests (whether Investment
Property or General Intangibles), if the organizational or operating documents
pursuant to which such equity interests are issued or governed contain an
enforceable prohibition on the creation of any Lien on such equity interests in
favor of Lender; in each case, only to the extent, and for so long as, such
prohibition is not removed, terminated or rendered unenforceable or otherwise
deemed ineffective by applicable Law; provided, however, that “Excluded
Property” shall not include (i) the right to receive any payment of money
(including, without limitation, general intangibles for money due or to become
due); and (ii) any proceeds, products, offspring, accessions, rents, profits,
income, benefits, substitutions or replacements of any of the foregoing.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board as in
effect from time to time in the United States consistently applied.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial,
 
 
 
4

--------------------------------------------------------------------------------


 
 
regulatory or administrative authority or functions of or pertaining to
government, including any authority or other quasi-governmental entity
established to perform any of such functions.
 
“Indebtedness” means, at any time, (i) all indebtedness, obligations or other
liabilities (other than accounts payable arising in the ordinary course of
business payable on terms customary in the trade) which in accordance with GAAP
should be classified as liabilities on the balance sheet of such Person,
including without limitation, (A) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (B) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (C) with respect to
letters of credit, bankers acceptances, interest rate swaps or other contracts,
currency agreement or other financial products, (D) to pay the deferred purchase
price of property or services, or (E) in respect of Capital Leases; (ii) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (iii) all Contingent Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, receivership, assignment for the benefit of
creditors, formal or informal moratorium, forbearance, composition, extension
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.
 
“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Loan Party relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
domain names, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses and trade secrets, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
 
“Intercompany Note” means any promissory note evidencing loans made by any Loan
Party to any of its Subsidiaries or another Loan Party.
 
“Joinder Agreement” means a joinder agreement, in the form and substance
acceptable to Lender, executed by Lender and the relevant Subsidiary that
Borrower is required to cause to become a party hereto as a Loan Party.
 
“Letter of Credit Agreements “ has the meaning specified above in the recitals.
 
“Letters of Credit” means any letters of credit issued in connection with the
Letter of Credit Agreements.
 
“Law” means any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.
 
“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such
 
 
 
5

--------------------------------------------------------------------------------


 
 
interest shall be recorded or perfected, and whether such interest shall be
contingent upon the occurrence of some future event or events or the existence
of some future circumstance or circumstances, including the lien or security
interest arising from any mortgage, deed of trust, encumbrance, pledge,
hypothecation, assignment (collateral or otherwise), hypothec, deposit
arrangement, security agreement, conditional sale, trust receipt, lease,
consignment, or bailment for security purposes, judgment, claim encumbrance or
statutory trust and also including reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting real property.
 
“LLC” means each limited liability company in which a Loan Party has an
interest, including those set forth on Schedule 2.
 
“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
 
“Loan Documents” means the Credit Documents, any agreements or documents
evidencing or relating to the provision of any Banking Services by Lender for
the benefit of a Loan Party, and any other agreement, document, or arrangement
(whether now existing or hereafter arising) by and among Lender (or its
affiliate) and one or more Loan Party.
 
“Loan Party” means each of Borrower, any Subsidiary of Borrower that is a
signatory hereto on the date of this Agreement, and any other Person who becomes
a party to this Agreement pursuant to a Joinder Agreement (in accordance with
Section 7.10), and their respective successors and assigns.
 
“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Loan Party and material to such Loan Party’s business.
 
“Partnership” means each partnership or joint venture in which a Loan Party has
an interest, including those set forth on Schedule 2.
 
“Partnership Agreement” means each partnership or joint venture agreement
governing a Partnership, as each such agreement has heretofore been, and may
hereafter be, amended, restated, supplemented or otherwise modified.
 
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues or extensions of the foregoing.
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Loan Party of any right to manufacture, use, import, sell
or offer for sale any invention covered in whole or in part by a Patent.
 
“Permitted Contests” means the right of Borrower or another Loan Party to
contest or protest any Lien (other than any such Lien that secures the Secured
Obligations), taxes (other
 
 
6

--------------------------------------------------------------------------------


 
 
than payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (i) a reserve with respect to such
obligation is established on Borrower’s or another Loan Party’s, as the case may
be, books and records in such amount as is required under GAAP, (ii) any such
protest is instituted promptly and prosecuted diligently by Borrower or the
applicable other Loan Party in good faith, and (iii) Lender is satisfied in its
sole, good faith discretion, that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of a
Lender’s Liens.
 
“Permitted Liens” means (i) any Liens held by Lender or an affiliate of Lender,
(ii) Liens for unpaid taxes that either are not yet delinquent, or do not
constitute an Event of Default hereunder and are the subject of a Permitted
Contest, (iii) Liens set forth on Schedule 8 to the extent of the Indebtedness
referenced therein, (iv) the interests of lessors under operating leases, (v)
Liens securing purchase money Indebtedness or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness, (vi) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, or laborers, incurred
in the ordinary course of a Loan Party’s business and not in connection with the
borrowing of money, and which Liens either (A) are for sums not yet delinquent,
or (B) are the subject of Permitted Contests, (vii) Liens arising from deposits
made in connection with obtaining worker’s compensation or other unemployment
insurance, (viii) Liens or deposits to secure performance of bids, tenders, or
leases incurred in the ordinary course of a Loan Party’s business and not in
connection with the borrowing of money, (ix) Liens granted as security for
surety or appeal bonds in connection with obtaining such bonds in the ordinary
course of Borrower’s business, and (x) Liens resulting from any judgment or
award that is not an Event of Default hereunder.
 
“Permitted Purchase Money Indebtedness” means secured or unsecured purchase
money Indebtedness (including obligations under Capital Leases) incurred to
finance the acquisition of fixed assets or equipment, if such Indebtedness (i)
has a scheduled maturity and is not due on demand, (ii) does not exceed the
purchase price of the items being purchased, and (iii) is not secured by any
property or assets other than the item or items being purchased.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or any other entity of any kind or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Loan Party, all certificates or other instruments
representing any of the foregoing and all Security Entitlements of any Loan
Party in respect of any of the foregoing. Pledged Collateral may be General
Intangibles or Investment Property.
 
“Pledged LLC Interests” means all right, title and interest of any Loan Party as
a member of any LLC and all right, title and interest of any Loan Party in, to
and under any LLC Agreement to which it is a party.
 
 
7

--------------------------------------------------------------------------------


 
 
“Pledged Notes” means all right, title and interest of any Loan Party in the
Instruments evidencing all Indebtedness owed to such Loan Party, including all
Indebtedness described on Schedule 2, issued by the obligors named therein.
 
“Pledged Partnership Interests” means all right, title and interest of any Loan
Party as a limited or general partner in all Partnerships and all right, title
and interest of any Loan Party in, to and under any Partnership Agreements to
which it is a party.
 
“Pledged Stock” means the shares of capital stock owned by each Loan Party,
including all shares of capital stock listed on Schedule 2.
 
“Rate Management Transactions” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into among Borrower, any
Subsidiary thereof, Lender or any affiliate of Lender, or any of its
subsidiaries or affiliates or their successors, which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
 
“Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of Borrower or any other Loan
Party to Lender (or any affiliate) or arising under or in connection with or
evidenced by (i) the Credit Documents, this Agreement, or any other Loan
Document, (ii) any other agreement relating to (A) letters of credit or pursuant
to any Letter of Credit Agreement, or pursuant to any agreement or document
relating to Banking Services, (B) any agreement in respect of any Rate
Management Transaction, (C) any agreement for any electronic transfers, treasury
management, cash management services and deposit and disbursement account
liability, and (D) any agreement of guaranty, surety or indemnity issued by such
Person, (b) any and all indebtedness, obligations, and liabilities, now existing
or hereafter arising, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired, of Borrower or any other Loan Party
owed to Lender (or any affiliate of Lender), (and in each instance in clauses
(a)and (b) above, whether arising before or after the filing of a petition in
bankruptcy and including all interest accrued after any such petition date), due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired, and (c) any and all reasonable expenses and
charges, legal or otherwise, suffered or incurred by Lender or any affiliate of
Lender in collecting or enforcing any such indebtedness, obligation, and
liability or in realizing on or protecting or preserving any security therefor,
including, without limitation, the Lien and security interest granted by any
Credit Document.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” of a Person means any corporation, partnership, limited liability
company or other entity in which such Person directly or indirectly owns or
controls the securities or other
 
 
8

--------------------------------------------------------------------------------


 
 
ownership interests having ordinary voting power to elect a majority of the
board of directors, or appoint managers or other persons performing similar
functions.
 
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Loan Party of any right to use any Trademark.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Ohio; provided, however, that, in the event that, by reason of
mandatory provisions of Law, any of the attachment, perfection or priority of
Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Ohio, the
term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
 
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
 
Section 1.2  Certain Other Terms
 
(a)  In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”
 
(b)  The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.
 
(c)  References herein to a Schedule, Article, Section, subsection or clause
refer to the appropriate Schedule to, or Article, Section, subsection or clause
in this Agreement.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e)  Where the context requires, provisions relating to any Collateral, when
used in relation to a Loan Party, shall refer to such Loan Party’s Collateral or
any relevant part thereof.
 
(f)  Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
 
 
9

--------------------------------------------------------------------------------


 
 
(g)  The term “Lender” includes its successors.
 
(h)  References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.
 
ARTICLE II
 
GRANT OF SECURITY INTEREST
 
Section 2.1  Collateral
 
For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Loan Party or in which a Loan Party now has
or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:
 
all Accounts and all rights to payment of monetary obligations, whether or not
earned by performance, for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, or for services rendered or to be
rendered, to a government, state, or governmental unit; all Chattel Paper; all
Deposit Accounts; all Documents; all Equipment; all General Intangibles
(including, without limitation, all contractual rights arising under any
purchase agreement or assignments relating to mortgage loans); all Instruments;
all Inventory; all Investment Property; all Letter-of-Credit Rights; all
Vehicles; the Commercial Tort Claims described on Schedule 7 and on any
supplement thereto received by Lender; all books and records pertaining to the
other property described in this Section 2.1; all other goods and personal
property of such Loan Party, whether tangible or intangible and wherever
located; all property of any Loan Party held by Lender, including all property
of every description, in the possession or custody of or in transit to Lender
for any purpose, including safekeeping, collection or pledge, for the account of
such Loan Party or as to which such Loan Party may have any right or power; and
to the extent not otherwise included, all Proceeds.
 
Section 2.2  Grant of Security Interest in Collateral
 
Borrower and each other Loan Party, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, hereby collaterally
assigns, mortgages, pledges and hypothecates to Lender, and grants (whether
under the UCC or otherwise) to Lender a lien on and security interest in, and a
collateral assignment of, all of its right, title and interest in, to and under
the Collateral of such Loan Party; provided, however, that the foregoing grant
of security interest shall not include a security interest in any Excluded
Property; provided, further, that, if and when any property shall cease to be
Excluded Property, Lender shall have, and at all times after the date hereof
deemed to have had, a security interest in such property.
 
Section 2.3  Cash Collateral Accounts
 
Lender may, in its discretion, establish one or more Cash Collateral Accounts
with Lender, one or more other Deposit Account Banks and one or more Approved
Securities Intermediaries as it in its sole discretion shall determine. Each
such account shall be in the name of Lender (but may also have words referring
to each Loan Party and such account’s purpose).
 
 
 
10

--------------------------------------------------------------------------------


 
 
Each Loan Party agrees that each such Cash Collateral Account shall be under the
sole dominion and control of Lender. Lender shall be the sole Entitlement Holder
with respect to each Securities Account constituting a Cash Collateral Account
and the only Persons authorized to give Entitlement Orders with respect thereto.
Neither Borrower nor any other Loan Party or Person claiming on behalf of or
through Borrower or any other Loan Party shall have any right to demand payment
of any funds held in any Cash Collateral Account at any time prior to the
termination of all outstanding Letters of Credit and the indefeasible payment in
full of all Secured Obligations.  During the continuance of an Event of Default,
Lender shall apply all funds on deposit in any Cash Collateral Account as Lender
may elect.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into or maintain the Credit Documents, each Loan Party
hereby represents and warrants each of the following to Lender:
 
Section 3.1  Title; No Other Liens
 
Except for the Lien granted to Lender pursuant to this Agreement and the other
Permitted Liens, such Loan Party is the record and beneficial owner of the
Pledged Collateral pledged by it hereunder constituting Instruments or
certificated securities, is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any Lien.
 
Section 3.2  Perfection and Priority
 
The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of Lender in the
Collateral for which perfection is governed by the UCC or filing with the United
States Copyright Office upon (i) the completion of the filings and other actions
specified on Schedule 3 which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Lender in completed and
duly executed form), (ii) the delivery to Lender of all Collateral consisting of
Instruments and certificated securities, in each case properly endorsed for
transfer to Lender or in blank, (iii) the execution of Control Account
Agreements with respect to Investment Property not in certificated form, (iv)
the execution of Deposit Account Control Agreements with respect to all Deposit
Accounts and (v) all appropriate filings having been made with the United States
Copyright Office. Such security interest shall be prior to all other Liens on
the Collateral except for Permitted Liens having priority over Lender’s Lien by
operation of law or otherwise, as permitted under this Agreement or any other
Loan Documents.
 
Section 3.3  Name; Jurisdiction of Organization; Chief Executive Office
 
Except as set forth on Schedule 1, within the five-year period preceding the
date hereof, such Loan Party has not had, or operated in any jurisdiction, under
any trade name, fictitious name or other name other than its legal name, and
Such Loan Party’s jurisdiction of
 
 
11

--------------------------------------------------------------------------------


 
 
organization, organizational identification number, if any, and the location of
such Loan Party’s chief executive office or sole place of business is specified
on Schedule 1.
 
Section 3.4  Inventory and Equipment
 
Such Loan Party’s Inventory and Equipment (other than mobile goods and Inventory
or Equipment in transit) are kept at the locations listed on Schedule 4 as
supplemented pursuant to the terms hereof.
 
Section 3.5  Pledged Collateral
 
(a)  The Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
pledged hereunder by such Loan Party are listed on Schedule 2 and constitute
that percentage of the issued and outstanding equity of all classes of each
issuer thereof as set forth on Schedule 2.
 
(b)  All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and are fully paid and
nonassessable.
 
(c)  Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
 
(d)  Except for Pledged Collateral and Additional Pledged Collateral not
required to be delivered to Lender pursuant to Section 4.7, all Pledged
Collateral and, if applicable, any Additional Pledged Collateral, consisting of
certificated securities or Instruments has been delivered to Lender in
accordance with Section 4.4(a).
 
(e)  All Pledged Collateral held by a Securities Intermediary in a Securities
Account is in a Control Account.
 
(f)  Other than the Pledged Partnership Interests and the Pledged LLC Interests
that constitute General Intangibles, there is no Pledged Collateral other than
(i) that represented by certificated securities or Instruments in the possession
of Lender, or (ii) that consisting of Financial Assets currently held in a
Control Account.
 
Section 3.6  Accounts
 
No amount in excess of $100,000 payable to such Loan Party under or in
connection with any Account is evidenced by any Instrument or Chattel Paper that
has not been delivered to Lender, properly endorsed for transfer, to the extent
delivery is required by Section 4.4.
 
Section 3.7  Intellectual Property
 
(a)  Schedule 5 lists all Material Intellectual Property of such Loan Party,
separately identifying that owned by such Loan Party and that licensed to such
Loan Party. The Material
 
 
 
12

--------------------------------------------------------------------------------


 
 
Intellectual Property set forth on Schedule 5 for such Loan Party constitutes
all of the intellectual property rights necessary to conduct its business.
 
(b)  All Material Intellectual Property owned by such Loan Party is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of such Loan Party does not
infringe the intellectual property rights of any other Person.
 
(c)  Except as set forth in Schedule 5, none of the Material Intellectual
Property owned by such Loan Party is the subject of any licensing or franchise
agreement pursuant to which such Loan Party is the licensor or franchisor.
 
(d)  No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or such Loan
Party’s rights in, any Material Intellectual Property.
 
(e)  Except as set forth in Schedule 5, no action or proceeding seeking to
limit, cancel or question the validity of any Material Intellectual Property
owned by such Loan Party or such Loan Party’s ownership interest therein is
pending or, to the knowledge of such Loan Party, threatened. There are no
claims, judgments or settlements to be paid by such Loan Party relating to the
Material Intellectual Property.
 
Section 3.8  Deposit Accounts; Securities Accounts
 
The only Deposit Accounts or Securities Accounts maintained by any Loan Party
are those listed on Schedule 6 as supplemented pursuant to the terms hereof,
which sets forth such information separately for each Loan Party.
 
Section 3.9  Commercial Tort Claims
 
The only existing or potential Commercial Tort Claims of any Loan Party existing
(regardless of whether the amount, defendant or other material facts can be
determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 7 as supplemented pursuant to the terms hereof, which sets forth such
information separately for each Loan Party.
 
ARTICLE IV
 
COVENANTS
 
Each Loan Party agrees with Lender to the following, as long as any Secured
Obligation remains outstanding or Lender has any obligation to extend credit to
any Loan Party under any Loan Document, and, in each case, unless Lender
otherwise consents in writing:
 
 
13

--------------------------------------------------------------------------------


 
Section 4.1  Generally
 
Such Loan Party shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Permitted Liens, (b) not use or permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement, any other
Loan Document, any applicable Law or any policy of insurance covering the
Collateral, (c) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Loan Documents or otherwise within
the ordinary course of its business, (d) not enter into any agreement or
undertaking restricting the right or ability of such Loan Party or Lender to
sell, assign or transfer any Collateral except as permitted under the Loan
Documents and (e) promptly notify Lender of its entry into any agreement or
assumption of undertaking that restricts the ability to sell, assign or transfer
any Collateral.
 
Section 4.2  Maintenance of Perfected Security Interest; Further Documentation
 
(a)  Such Loan Party shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons.
 
(b)  Such Loan Party shall furnish to Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.
 
(c)  At any time and from time to time, upon the written request of Lender, and
at the sole expense of such Loan Party, such Loan Party shall promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further action as Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Deposit Account Control Agreements and Control Account Agreements.
 
Section 4.3  Changes in Locations, Name, Etc.
 
(a)  Except upon 15 days’ prior written notice to Lender and delivery to Lender
of (i) all additional documents reasonably requested by Lender to maintain the
validity, perfection and priority of the security interests provided for herein
and (ii) if applicable, a written supplement to Schedule 4 showing any
additional location at which Inventory or Equipment shall be kept, such Loan
Party shall not do any of the following:
 
(i)  permit any Inventory or Equipment to be kept at a location other than those
listed on Schedule 4, except for Inventory or Equipment in transit to and from
such locations;
 
(ii)  change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section
3.3; or
 
 
14

--------------------------------------------------------------------------------


 
 
(iii)  change its name, identity or corporate structure to such an extent that
any financing statement filed in connection with this Agreement would become
seriously misleading.
 
(b)  Such Loan Party shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. Except to the extent any such Vehicle is
Excluded Property, if requested by Lender, the security interest of Lender shall
be noted on the certificate of title of each Vehicle.
 
Section 4.4  Pledged Collateral
 
(a)  Such Loan Party shall (i) deliver to Lender, all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Loan Party’s endorsement, where necessary, or duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Lender, together, in respect of any Additional Pledged Collateral, with a Pledge
Amendment, duly executed by the Loan Parties, in substantially form substance
acceptable to Lender or such other documentation acceptable to Lender and (ii)
maintain all other Pledged Collateral constituting Investment Property in a
Control Account. Such Loan Party authorizes Lender to attach each Pledge
Amendment to this Agreement. From and after the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at any time in
its discretion and without notice to any Loan Party, to transfer to or to
register in its name or in the name of its nominees any Pledged Collateral.
Lender shall have the right at any time to exchange any certificate or
instrument representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations.
 
(b)  Except as provided in Article V, such Loan Party shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or similar dividends) with respect to the Pledged Collateral. Any
sums paid upon or in respect of any Pledged Collateral upon the liquidation or
dissolution of any issuer of any Pledged Collateral, any distribution of capital
made on or in respect of any Pledged Collateral or any property distributed upon
or with respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of Lender, be delivered to Lender to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Loan Party, such Loan Party shall, until
such money or property is paid or delivered to Lender, hold such money or
property in trust for Lender, segregated from other funds of such Loan Party, as
additional security for the Secured Obligations.
 
(c)  Except as provided in Article V, such Loan Party shall be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Loan Party that would impair the
Collateral, be inconsistent with or result in any violation of any
 
 
 
15

--------------------------------------------------------------------------------


 
 
provision of this Agreement or any other Loan Document or, without prior notice
to Lender, enable or permit any issuer of Pledged Collateral to issue any stock
or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any issuer of Pledged Collateral.
 
(d)  Such Loan Party shall not grant control over any Investment Property to any
Person other than Lender.
 
(e)  In the case of each Loan Party that is an issuer of Pledged Collateral,
such Loan Party agrees to be bound by the terms of this Agreement relating to
the Pledged Collateral issued by it and shall comply with such terms insofar as
such terms are applicable to it. In the case of each Loan Party that is a
partner in a Partnership, such Loan Party hereby consents to the extent required
by the applicable Partnership Agreement to the pledge by each other Loan Party,
pursuant to the terms hereof, of the Pledged Partnership Interests in such
Partnership and to the transfer of such Pledged Partnership Interests to Lender
or its nominee and to the substitution of Lender or its nominee as a substituted
partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be. In the case of each Loan Party
that is a member of an LLC, such Loan Party hereby consents to the extent
required by the applicable LLC Agreement to the pledge by each other Loan Party,
pursuant to the terms hereof, of the Pledged LLC Interests in such LLC and to
the transfer of such Pledged LLC Interests to Lender or its nominee and to the
substitution of Lender or its nominee as a substituted member of the LLC with
all the rights, powers and duties of a member of the LLC in question.
 
(f)  Such Loan Party shall not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of Lender in the Pledged Partnership Interests or Pledged LLC
Interests pledged by such Loan Party hereunder, including any amendment electing
to treat the membership interest or partnership interest of such Loan Party as a
security under Article 8 of the UCC.
 
Section 4.5  Control Accounts; Approved Deposit Accounts
 
(a)  Such Loan Party shall (i) deposit in an Approved Deposit Account all cash
received by such Loan Party, (ii) not establish or maintain any Securities
Account that is not a Control Account and (iii) not establish or maintain any
Deposit Account other than with a Deposit Account Bank, Lender or an affiliate
of Lender; provided, however, that any Loan Party may maintain payroll,
withholding tax and other fiduciary accounts with Lender or an affiliate thereof
in Deposit Accounts that are not Approved Deposit Accounts.
 
(b)  Such Loan Party shall instruct each Account Debtor or other Person
obligated to make a payment to such Loan Party under a General Intangible to
make payment, or to continue to make payment, as the case may be, to an Approved
Deposit Account and shall deposit in an Approved Deposit Account all Proceeds of
such Accounts and General Intangibles received by such Loan Party from any other
Person immediately upon receipt.
 
(c)  In the event (i) such Loan Party or any Approved Securities Intermediary or
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the
 
 
 
16

--------------------------------------------------------------------------------


 
 
maintenance of a Control Account or Approved Deposit Account for any reason,
(ii) Lender shall demand such termination as a result of the failure of an
Approved Securities Intermediary or Deposit Account Bank to comply with the
terms of the applicable Control Account Agreement or Deposit Account Control
Agreement, or (iii) Lender determines in its sole good faith discretion that the
financial condition of an Approved Securities Intermediary or Deposit Account
Bank, as the case may be, has materially deteriorated, such Loan Party agrees to
notify all of its obligors that were making payments to such terminated Control
Account or Approved Deposit Account, as the case may be, to make all future
payments to another Control Account or Approved Deposit Account, as the case may
be.
 
(d)  Lender agrees that it shall not provide any instruction with respect to any
Approved Deposit Account or Control Account unless an Event of Default has
occurred and is continuing.
 
Section 4.6  Accounts
 
(a)  Such Loan Party shall not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.
 
(b)  Lender shall have the right to make test verifications of the Accounts in
any manner and through any medium that Lender reasonably considers advisable,
and such Loan Party shall furnish all such assistance and information as Lender
may reasonably require in connection therewith. At any time and from time to
time, upon Lender’s request and at the expense of the relevant Loan Party, such
Loan Party shall cause independent public accountants or others satisfactory to
Lender to furnish to Lender reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.
 
Section 4.7  Delivery of Instruments and Chattel Paper
 
If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Loan Party shall be or become evidenced by an
Instrument or Chattel Paper, such Loan Party shall immediately deliver such
Instrument or Chattel Paper to Lender, duly indorsed in a manner satisfactory to
Lender, or, if consented to by Lender, shall mark all such Instruments and
Chattel Paper with the follow legend:  “This writing and the obligations
evidenced or secured hereby are subject to the security interest of The
Huntington National Bank”.
 
Section 4.8  Intellectual Property
 
(a)  Such Loan Party (either itself or through licensees) shall (i) continue to
use each Trademark that is Material Intellectual Property in order to maintain
such Trademark in full force and effect with respect to each class of goods for
which such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Law, (iv) not adopt or use
 
 
 
17

--------------------------------------------------------------------------------


 
 
any mark that is confusingly similar or a colorable imitation of such Trademark
unless Lender shall obtain a perfected security interest in such mark pursuant
to this Agreement and (v) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to any act whereby such Trademark may
become invalidated or impaired in any way.
 
(b)  Such Loan Party (either itself or through licensees) shall not do any act,
or omit to do any act, whereby any Patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.
 
(c)  Such Loan Party (either itself or through licensees) (i) shall not (and
shall not permit any licensee or sublicensee thereof to) do any act or omit to
do any act whereby any portion of the Copyrights that is Material Intellectual
Property may become invalidated or otherwise impaired and (ii) shall not (either
itself or through licensees) do any act whereby any portion of the Copyrights
that is Material Intellectual Property may fall into the public domain.
 
(d)  Such Loan Party (either itself or through licensees) shall not do any act,
or omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.
 
(e)  Such Loan Party (either itself or through licensees) shall not do any act
that knowingly uses any Material Intellectual Property may fall into the public
domain
 
(f)  Such Loan Party shall notify Lender immediately if it knows, or has reason
to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Loan Party’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Loan Party’s right to register the same or to own
and maintain the same.
 
(g)  Whenever such Loan Party, either by itself or through any agent, licensee
or designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States, such Loan Party shall report such filing to Lender within five Business
Days after the last day of the fiscal quarter in which such filing occurs. Upon
request of Lender, such Loan Party shall execute and deliver, and have recorded,
all agreements, instruments, documents and papers as Lender may request to
evidence Lender’s security interest in any Copyright, Patent or Trademark and
the goodwill and general intangibles of such Loan Party relating thereto or
represented thereby.
 
(h)  Such Loan Party shall take all reasonable actions necessary or requested by
Lender, including in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of any Copyright, Trademark or
Patent that is Material Intellectual Property, including filing of
 
 
 
18

--------------------------------------------------------------------------------


 
 
applications for renewal, affidavits of use, affidavits of incontestability and
opposition and interference and cancellation proceedings.
 
(i)  In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Loan Party shall notify Lender
promptly after such Loan Party learns thereof. Such Loan Party shall take
appropriate action in response to such infringement, misappropriation of
dilution, including promptly bringing suit for infringement, misappropriation or
dilution and to recover all damages for such infringement, misappropriation of
dilution, and shall take such other actions as may be appropriate in its
reasonable judgment under the circumstances to protect such Material
Intellectual Property.
 
(j)  Unless otherwise agreed to by Lender, such Loan Party shall execute and
deliver to Lender for filing in (i) the United States Copyright Office a
short-form copyright security agreement in form and substance acceptable to
Lender, (ii) in the United States Patent and Trademark Office a short-form
patent security agreement in form and substance acceptable to Lender and (iii)
the United States Patent and Trademark Office a short-form trademark security
agreement in form and substance acceptable to Lender.
 
Section 4.9  Vehicles
 
Upon the request of Lender, on or before the date of this Agreement and within
ten (10) days after the date of acquisition of any Vehicle acquired after the
date hereof, such Loan Party shall execute a short-form motor vehicle security
agreement, in form and substance acceptable to Lender, specifically describing
each Vehicle owned by such Loan Party. In addition, upon the request of Lender,
within 30 days after the date of such request and, with respect to any Vehicle
acquired by such Loan Party subsequent to the date of any such request, within
30 days after the date of acquisition thereof, such Loan Party shall (i) file
all applications for certificates of title or ownership indicating Lender’s
first priority security interest in the Vehicle covered by such certificate and
any other necessary documentation, in each office in each jurisdiction that
Lender shall deem advisable to perfect its security interests in the Vehicles.
 
Section 4.10  Notice of Commercial Tort Claims
 
Such Loan Party agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence), (i) such Loan Party shall, immediately upon
such acquisition, deliver to Lender, in each case in form and substance
satisfactory to Lender, a notice of the existence and nature of such Commercial
Tort Claim and deliver a supplement to Schedule 7 containing a specific
description of such Commercial Tort Claim, certified by such Loan Party as true,
correct and complete, (ii) the provision of Section 2.1 shall apply to such
Commercial Tort Claim (and the Loan Parties authorize Lender to supplement such
schedule with a description of such Commercial Tort Claim if such Loan Party
fails to deliver the supplement described in clause (i)) and (iii) such Loan
Party shall execute and deliver to Lender, in each case in form and substance
satisfactory to Lender, any certificate, agreement and other document, and take
all other action, deemed by Lender to be reasonably necessary or appropriate for
Lender to obtain a first-priority, perfected security interest in all such
Commercial Tort Claims. Any supplement to Schedule 7 delivered pursuant to this
Section 4.10 shall become part of Schedule 7 for all
 
 
 
19

--------------------------------------------------------------------------------


 
 
purposes hereunder other than, absent a written consent of Lender, for purpose
of the representations and warranties set forth in Section 3.9.
 
ARTICLE V
 
REMEDIAL PROVISIONS
 
Section 5.1  Code and Other Remedies
 
During the continuance of an Event of Default, Lender may exercise, in addition
to all other rights and remedies granted to Lender in this Agreement and in any
other instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable Law. Without limiting the generality of the foregoing, Lender,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Law referred
to below) to or upon any Loan Party or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral, and may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Loan Party, which right or equity is hereby waived
and released. Each Loan Party further agrees, at Lender’s request, to assemble
the Collateral and make it available to Lender at places that Lender shall
reasonably select, whether at such Loan Party’s premises or elsewhere. Lender
shall apply the net proceeds of any action taken by it pursuant to this Section
5.1, after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any Collateral
or in any way relating to the Collateral or the rights of Lender hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Loan Documents shall
prescribe (or if no such order is prescribed therein, then in such order as
Lender may elect), and only after such application and after the payment by
Lender of any other amount required by any provision of Law, need Lender account
for the surplus, if any, to any Loan Party. To the extent permitted by
applicable Law, each Loan Party waives all claims, damages and demands it may
acquire against Lender arising out of the exercise by them of any rights
hereunder.  If any notice o proposed sale or other disposition of Collateral
shall be required by Law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.
 
Section 5.2  Accounts and Payments in Respect of General Intangibles
 
(a)  If required by Lender in writing at any time during the continuance of an
Event of Default, each Loan Party shall cause all payment of Accounts or payment
in respect of General Intangibles to be directed to a Cash Collateral Account,
and if collected by any Loan Party, each such payment shall be forthwith
deposited by such Loan Party in the exact form received, duly
 
 
20

--------------------------------------------------------------------------------


 
 
indorsed by such Loan Party to Lender if required, in a Cash Collateral Account.
Until so turned over, each such payment shall be held by such Loan Party in
trust for Lender, segregated from other funds of such Loan Party. Each such
deposit of Proceeds of Accounts and payments in respect of General Intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
 
(b)  At Lender’s request in writing, during the continuance of an Event of
Default, each Loan Party shall deliver to Lender all original and other
documents evidencing, and relating to, the agreements and transactions that gave
rise to the Accounts or payments in respect of General Intangibles, including
all original orders, invoices and shipping receipts.
 
(c)  Lender may, without notice, at any time during the continuance of an Event
of Default, limit or terminate the authority of a Loan Party to collect its
Accounts or amounts due under General Intangibles or any thereof.
 
(d)  Lender in its own name or in the name of others may at any time during the
continuance of an Event of Default communicate with Account Debtors to verify
with them to Lender’s satisfaction the existence, amount and terms of any
Account or amounts due under any General Intangible.
 
(e)  Upon the request of Lender in writing at any time after the occurrence of
an Event of Default, each Loan Party shall notify Account Debtors that the
Accounts or General Intangibles have been collaterally assigned to Lender and
that payments in respect thereof shall be made directly to Lender or to a Cash
Collateral Account. In addition, Lender may at any time during the continuance
of an Event of Default enforce such Loan Party’s rights against such Account
Debtors and obligors of General Intangibles.
 
(f)  Anything herein to the contrary notwithstanding, each Loan Party shall
remain liable under each of the Accounts and payments in respect of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Lender shall not have any obligation or liability
under any agreement giving rise to an Account or a payment in respect of a
General Intangible by reason of or arising out of this Agreement or the receipt
by Lender of any payment relating thereto, nor shall Lender be obligated in any
manner to perform any obligation of any Loan Party under or pursuant to any
agreement giving rise to an Account or a payment in respect of a General
Intangible, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
 
Section 5.3  Pledged Collateral
 
(a)  During the continuance of an Event of Default, upon notice by Lender to the
relevant Loan Party or Loan Parties, (i) Lender shall have the right to receive
any Proceeds of the Pledged Collateral and make application thereof to the
Secured Obligations in the order set forth in the Loan Documents (or if no such
order is set forth therein, then in such order as Lender may
 
 
 
21

--------------------------------------------------------------------------------


 
 
elect) and (ii) Lender or its nominee may exercise (A) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any issuer of Pledged Collateral, the right
to deposit and deliver any Pledged Collateral with any committee, depositary
transfer agent, registrar or other designated agency upon such terms and
conditions as Lender may determine), all without liability except to account for
property actually received by it; provided, however, that Lender shall have no
duty to any Loan Party to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.
 
(b)  In order to permit Lender to exercise the voting and other consensual
rights that they may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions that they may be entitled to receive
hereunder, (i) each Loan Party shall, promptly execute and deliver (or cause to
be executed and delivered) to Lender all such proxies, dividend payment orders
and other instruments as Lender may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Loan Party hereby
grants to Lender an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
Person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
 
(c)  Each Loan Party hereby expressly authorizes and instructs each issuer of
any Pledged Collateral pledged hereunder by such Loan Party with to (i) comply
with any instruction received by it from Lender in writing that (A) states that
an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Loan Party, and each Loan Party agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to Lender.
 
Section 5.4  Proceeds to be Turned Over To Lender
 
All Proceeds received by Lender hereunder during the continuance of an Event of
Default shall be held by Lender in a Cash Collateral Account. All Proceeds while
held by Lender in a Cash Collateral Account (or by such Loan Party in trust for
Lender) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied to the
payment of the Secured Obligations.
 
 
 
22

--------------------------------------------------------------------------------


 
Section 5.5  Sale of Pledged Collateral
 
(a)  Each Loan Party recognizes that Lender may be unable to effect a public
sale of any Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers that shall be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Loan Party acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Lender shall be under no obligation to
delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.
 
(b)  Each Loan Party agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.5 valid and binding
and in compliance with all other applicable Law.  Each Loan Party further agrees
that a breach of any covenant contained in this Section 5.5 will cause
irreparable injury to Lender, that Lender has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.5 shall be specifically enforceable against such
Loan Party, and such Loan Party hereby waives and agrees not to assert any
defense against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under any Loan Document.
 
Section 5.6  Deficiency
 
Each Loan Pall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorney employed
by Lender to collect such deficiency.
 
ARTICLE VI
 
LENDER
 
Section 6.1  Lender’s Appointment as Attorney-in-Fact
 
(a)  Each Loan hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Loan Party and in the name of such Loan Party or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Loan Party hereby gives
Lender the power and right, on behalf of such Loan Party, without notice to or
assent by such Loan Party, to do any of the following:
 
 
23

--------------------------------------------------------------------------------


 
 
(i)  in the name of such Loan Party or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any such moneys due under
any Account or General Intangible or with respect to any other Collateral
whenever payable;
 
(ii)  in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as Lender may request to
evidence Lender’s security interest in such Intellectual Property and the
goodwill and General Intangibles of such Loan Party relating thereto or
represented thereby;
 
(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay or discharge any insurance
called for by the terms of this Agreement (including all or any part of the
premiums therefor and the costs thereof);
 
(iv)  execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any endorsement, assignment or other instrument of conveyance or
transfer with respect to the Collateral; or
 
(v)   (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Lender or as
Lender shall direct, (B) ask or demand for, collect, and receive payment of and
receipt for, any moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral, (C) sign and indorse any
invoice, freight or express bill, bill of lading, storage or warehouse receipt,
draft against debtors, assignment, verification, notice and other document in
connection with any Collateral, (D) commence and prosecute any suit, action or
proceeding at law or in equity in any court of competent jurisdiction to collect
any Collateral and to enforce any other right in respect of any Collateral, (E)
defend any suit, action or proceeding brought against such Loan Party with
respect to any Collateral, (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as Lender may deem appropriate, (G) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Trademark
pertains) throughout the world for such term or terms, on such conditions, and
in such manner as Lender shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any Collateral as fully and completely as
though Lender was the absolute owner thereof for all purposes, and do, at
Lender’s option and such Loan Party’s expense, at any time, or from time to
time, all acts and things that Lender deems necessary to protect, preserve or
realize upon the Collateral and Lender’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such Loan
Party might do.
 
 
24

--------------------------------------------------------------------------------


 
 
(b)  If any Loan Party fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
 
(c)  The expenses of Lender incurred in connection with actions undertaken as
provided in this Section 6.1, together with interest thereon at a rate per annum
equal to the highest rate per annum at which interest would then be payable on
any past due amount under any Credit Document from the date of payment by Lender
to the date reimbursed by the relevant Loan Party, shall be payable by such Loan
Party to Lender on demand.
 
(d)  Each Loan Party hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
Section 6.2  Duty of Lender
 
Lender’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as the same man Lender deals with similar property for its own
account. Neither Lender, nor any of its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Loan Party or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Lender hereunder are solely to
protect Lender’s interest in the Collateral and shall not impose any duty upon
Lender to exercise any such powers. Lender shall be accountable only for amounts
that Lender actually receives as a result of the exercise of such powers, and
neither Lender nor any of Lender’s officers, directors, employees or agents
shall be responsible to any Loan Party for any act or failure to act hereunder,
except for Lender’s gross negligence or willful misconduct.
 
Section 6.3  Financing Statements
 
Each Loan Party hereby authorizes Lender to file, and if requested will deliver
to Lender, all financing statements and other documents and take such other
actions as may from time to time be requested by Lender in order to maintain a
first perfected security interest in and, if applicable, control of, the
Collateral. Any financing statement filed by Lender may be filed in any filing
office in any UCC jurisdiction and may (i) indicate the Collateral (1) as all
assets of each Loan Party or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether any Loan Party is an organization, the type of
organization and any organization identification number issued to each Loan
Party and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Loan Party also agrees to furnish any such information to Lender promptly upon
request. Each Loan Party also
 
 
 
25

--------------------------------------------------------------------------------


 
 
ratifies its authorization for Lender to have filed in any UCC jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1  Amendments in Writing
 
None of the terms or provisions of this Agreement may be waived, amended,
restated, supplemented or otherwise modified without the written consent of
Lender and eachh Loan Party.
 
Section 7.2  Notices
 
All communications under this Agreement shall be in writing and shall be sent by
facsimile or by a nationally recognized overnight delivery service (i) if to
Lender, at the address set forth below Lender’s signature to this Agreement, or
at such other address as may have been furnished in writing to Borrower, by
Lender; and (ii) if to Borrower or any other Loan Party, at the address set
forth below Borrower’s signature to this Agreement, or at such other address as
may have been furnished in writing to Lender by Borrower. Any notice so
addressed and sent by telecopier shall be deemed to be given when confirmed, and
any notice sent by nationally recognized overnight delivery service shall be
deemed to be given the next day after the same is delivered to such carrier.
 
Section 7.3  No Waiver by Course of Conduct; Cumulative Remedies
 
Lender shall not by any act (except by a written instrument pursuant to Section
7.1), delay, indulgence, omission or otherwise be deemed td any hereunder or to
have acquiesced in any Event of Default. No failure to exercise, nor any delay
in exercising, on the part of Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that Lender would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by Law.
 
Section 7.4  Successors and Assigns
 
This Agreement shall be binding upon the successors and assigns of Borrower and
each other Loan Party and shall inure to the benefit of Lender and its
respective successors and assigns; provided, however, that no Loan Party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Lender.
 
 
26

--------------------------------------------------------------------------------


 
 
Section 7.5  Counterparts
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.
 
Section 7.6  Severability
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 7.7  Section Headings
 
The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.
 
Section 7.8  Entire Agreement
 
This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof
 
Section 7.9  Governing Law
 
This agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of Ohio, without regard to its conflict of law principles.
 
Section 7.10  Additional Loan Parties
 
Borrower hereby agrees and covenants that it will cause each of Borrower’s
Subsidiaries that are not a signatory hereto on the date of this Agreement to
execute and deliver to Lender a Joinder Agreement in form and substance
acceptable to Lender and shall thereafter for all purposes be a party hereto and
have the same rights, benefits and obligations as a Loan Party party hereto on
the date of this Agreement.
 
Section 7.11  Reinstatement
 
Each Loan Party further agrees that, if any payment made by any Loan Party or
other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside,
 
 
 
27

--------------------------------------------------------------------------------


 
 
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of Collateral are required to
be returned by Lender to such Loan Party, its estate, trustee, receiver or any
other party, including any Loan Party, under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender, such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Loan Party in respect of the amount
of such payment.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

 
28

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has caused this Security Agreement to be
duly executed and delivered as of the date first above written.
 
FRANKLIN CREDIT MANAGEMENT CORPORATION




By: /s/ Thomas Axon                             
     Name: Thomas Axon
     Title:   Chairman & President


[Address: Franklin Credit Management Corporation


Fax Number: (    )________________


Each Loan Party listed on Schedule A attached hereto:


By: /s/ Thomas Axon                              


Name: Thomas Axon


                                Title : Chairman & President, as an authorized
                                     officer of, and on behalf of, each Loan
Party
                                     listed on Schedule A attached hereto


[Address: c/o Franklin Credit Management Corporation



Fax Number: (    )_________________
 
ACCEPTED AND AGREED
as of the date first above written:


THE HUNTINGTON NATIONAL BANK,
successor by merger to Sky Bank




By: /s/ Marty E.
Adams                                                                
Name: Marty E.
Adams                                                                
Title: President


[Address: The Huntington National Bank
 
Fax Number: (    )_________________

 
 
29

--------------------------------------------------------------------------------



SCHEDULE A
 
 
[List of other Loan Parties]
 
 
 

 
30

--------------------------------------------------------------------------------



SCHEDULE A TO FRANKLIN SECURITY AGREEMENT
 
COMPANY SUBSIDIARIES
EXECUTING SECURITY AGREEMENT


FCMC 2000 B CORP.
FCMC 2000 C CORP.
FCMC 2000 D CORP.
FCMC 2001 A CORP.
FCMC 2001 B CORP
FCMC 2001 C CORP.
FCMC 2001 D CORP.
FCMC 2001 E CORP.
FCMC 2001 F CORP.
FCMC 2002 A CORP.
FCMC 2002 B CORP.
FCMC 2002 C CORP.
FCMC 2002 D CORP.
FCMC 2002 E CORP.
FCMC 2002 F CORP.
FCMC 2002 G CORP.
FCMC 2002 H CORP.
FCMC 2003 A CORP.
FCMC 2003 B CORP.
FCMC 2003 C CORP.
FCMC 2003 D CORP.
FCMC 2003 E CORP.
FCMC 2003 F CORP.
FCMC 2003 G CORP.
FCMC 2003 H CORP.
FCMC 2003 I CORP.
FCMC 2003 J CORP.
FCMC 2003 K CORP.
FCMC 2004 A CORP
FCMC 2004 B CORP.
FCMC 2004 C CORP.
FCMC 2004 D CORP.
FCMC 2004 E CORP.
FCMC 2004 F CORP.
FCMC 2004 G CORP.
FCMC 2004 H CORP.
FCMC 2004 I CORP.
FCMC 2004 J CORP.
FCMC 2004 K CORP.
FCMC 2004 L CORP.
FCMC 2004 M CORP.
FCMC 2005 A CORP.
FCMC 2005 B CORP.
FCMC 2005 C CORP.
FCMC 2005 D CORP.
FCMC 2005 E CORP.
FCMC 2005 F CORP.
FCMC 2005 G CORP.
FCMC 2005 H CORP.
FCMC 2005 I CORP.
FCMC B-ONE 2004 A CORP.
FCMC B-ONE 2004 B CORP.
FCMC B-ONE 2004 C CORP.
FCMC B-ONE 2004 D CORP.
FCMC B-ONE 2004 E CORP.
FCMC B-ONE 2004 F CORP.
FLOW 2000A CORP.
FLOW 2000B CORP.
FLOW 2000C CORP.
FLOW 2000D CORP.
FLOW 2000E CORP.
FLOW 2000F CORP.
FLOW 2001 A CORP.
FLOW 2001 B CORPORATION
FLOW 2001 C CORPORATION
FLOW 2001 D CORP
FLOW 2001 E CORPORATION
FLOW 2001 F CORPORATION
FLOW 2001 G CORPORATION
FLOW 2001 H CORP.
FLOW 2001 I CORP.
FLOW 2001 J CORP.
FLOW 2001 K CORP
FLOW 2001 L CORP.
FLOW 2002 A CORP.
FLOW 2002 B CORP.
FLOW 2002 C CORP.
FLOW 2002 D CORP.
FLOW 2002 E CORP.
FLOW 2002 F CORP.
FLOW 2002 G CORP.
FLOW 2002 H CORP.
FLOW 2002 I CORP.
FLOW 2002 J CORP.
FLOW 2002 K CORP.
FLOW 2002 L CORP.
FLOW 2003 A CORP.
FLOW 2003 B CORP.
FLOW 2003 C CORP.
FLOW 2003 D CORP.
FLOW 2003 E CORP.
FLOW 2003 F CORP.
FLOW 2003 G CORP.
FLOW 2003 H CORP.
FLOW 2003 I CORP.
FLOW 2003 J CORP.
FLOW 2003 K CORP.
FLOW 2003 L CORP.
FLOW 2003 M CORP.
FLOW 2004 A CORP.
FLOW 2004 B CORP.
FLOW 2004 C CORP.
FLOW 2004 D CORP.
FLOW 2004 E CORP.
FLOW 2004 F CORP.
FLOW 2004 G CORP.
FLOW 2004 H CORP.
FLOW 2004 I CORP.
FLOW 2005 A CORP.
FLOW 2005 B CORP.
FLOW 2005 C CORP.
FLOW 2005 D CORP.
FLOW 2005 E CORP.
FLOW 2005 F CORP
FLOW 2005 G CORP
FLOW 2005 H CORP
FLOW 2005 I CORP
FLOW 2005 J CORP
FLOW 99-70 CORP.
FLOW 99-76 CORP.
FLOW 99-88 CORP.
FLOW 99-92 CORP.

 
 
 
31

--------------------------------------------------------------------------------



 
CAL SECOND 49 CORPORATION
CAPE 77 CORP.
COAST 56 CORPORATION
COAST 62 CORPORATION
EMERGE 64 CORPORATION
JACKSON UNION 28 CORPORATION
MORGAN 85 CORP.
PANCAL 93 CORP.
PARK 86 CORP.
PARK 94 CORP.
SHELTON 46 CORPORATION
NEW HAVEN 40 CORPORATION
FIRSTGOLD 69 CORP.
ACCU 95 CORP.
ACCU 99 CORP.
ACREDIT 75 CORP.
ARK 38 CORPORATION
BEACH FUNDING CORP.
BRANFORD 55 CORPORATION
CAPT 47 CORPORATION
CENTURY 78 CORP.
COAST 74 CORP.
COAST 96 CORP.
DAPT 51 CORPORATION
EMGOLD 67 CORP.
EMOD 65 CORP.
EMSEC 66 CORP.
ERICSSON ASSOCIATES INC.
FIRSTCO 80 CORP.
FORT GRANITE 44 CORPORATION
FREE 73 CORP.
FREE 81 CORP.
GARFIELD 48 CORPORATION
GREEN 89 CORP.
GREENWICH FIRST CORPORATION
GREENWICH MANAGEMENT CORPORATION
HARRISON FINANCIAL CORPORATION
HOME FED 57 CORPORATION
IVY CITY 72 CORP.
JERSEY 45 CORPORATION
KEARNY 39 CORPORATION
KEARNY 61 CORPORATION
MADISON 54 CORPORATION
MASS FED 29 CORPORATION
MODGOLD 68 CORP.
NEW HAVEN 53 CORPORATION
NEW HAVEN 63 CORPORATION
NORTH FORK 41 CORPORATION
NY APT. 33 CORPORATION
PAN CAL 98 CORP.
PANCAL 82 CORP.
PARK 97 CORP.
PENN 100B CORP.
PENN 100 CORP.
POINT 91 CORP.
RAPID POINT 60 CORPORATION
ST. PETE 43 CORPORATION
TAMPA 79 CORP.
VANTAGE 90 CORP.
WELL 84 CORP.
WFB 83 CORP.
STATES 87 CORP.
FCMC 2005 J CORP.
FCMC 2005 K CORP.
FCMC 2005 L CORP.
FCMC 2005 M CORP.
FCMC 2005 N CORP.
FCMC 2005 O CORP.
FCMC 2005 P CORP.
FCMC 2005 Q CORP.
FCMC 2005 R CORP.
FCMC 2005 S CORP.
FCMC 2006 A CORP.
FCMC 2006 B CORP.
FCMC 2006 C CORP.
FCMC 2006 D CORP.
FCMC 2006 E CORP.
FCMC 2006 F CORP.
FCMC 2006 G CORP.
FCMC 2006 H CORP.
FCMC 2006 I CORP.
FCMC 2006 J CORP.
FCMC 2006 K CORP.
FCMC 2006 L CORP.
FCMC 2006 M CORP.
FCMC 2006 N CORP.
FCMC 2006 O CORP.
FCMC 2006 P CORP.
FCMC 2006 Q CORP.
FCMC 2006 R CORP.
FCMC 2006 S CORP.
FCMC 2006 T CORP.
FCMC 2006 U CORP.
FCMC 2006 V CORP.
FCMC 2006 W CORP.
FCMC 2006 X CORP.
FCMC 2006 Y CORP.

 
 
32

--------------------------------------------------------------------------------


 

 
FCMC 2006 Z CORP.
FCMC 2007 A CORP.
FCMC 2007 B CORP.
FCMC 2007 C CORP.
FCMC 2007 D CORP.
FCMC 2007 E CORP.
FCMC 2007 F CORP.
FCMC 2007 G CORP.
FCMC 2007 H CORP.
FCMC 2007 I CORP.
FCMC 2007 J CORP.
FCMC 2007 K CORP.
FCMC 2007 L CORP.
FCMC 2007 M CORP.
FCMC 2007 N CORP
FCMC 2007 O CORP.
FCMC 2007 P CORP.
FCMC 2007 Q CORP.
FCMC 2007 R CORP.
FCMC 2007 S CORP.
FCMC 2007 T CORP.
FCMC 2007 U CORP
FCMC 2007 V CORP.
FCMC 2007 W CORP.
FCMC 2007 X CORP.
FCMC 2007 Y CORP.
FCMC 2007 Z CORP
FCMC 2007 AA CORP.
FCMC 2007 AB CORP.
FCMC 2007 AC CORP.
FLOW 2006 A CORP.
FLOW 2006 B CORP.
FLOW 2006 C CORP.
FLOW 2006 D CORP.
FLOW 2006 E CORP.
FLOW 2006 F CORP.
FLOW 2006 G CORP.
FLOW 2006 H CORP.
FLOW 2007 A CORP.
FLOW 2007 B CORP
FLOW 2007 C CORP.
FLOW 2007 D CORP.
RONTEX CORPORATION
Greenwich Funding Corporation
Harrison Funding Corp.
FCMC 2003 B Investors One Corp.
6 Harrison Corp.
FCMC 2003 A People’s Choice Home Loan Corp.
FCMC 2003 C Decision One Corp.
FCMC 2003 C Encore Corp.
FCMC Corporate Refinance
Harrison Financial Assoc. Inc.
Harrison First Corp.
Master Flow Purchase 98 Corp.
Tribeca Lending Corp.

 

 
33



